DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s Amendments and arguments of August 15, 2022 have been fully and carefully considered.  The claims are directed to a composition for treating a mixture of oil and water to herd the oil comprising a water miscible organic solvent and one or more N-fatty acid amino acid conjugates. The method of treating an oil-water mixture to gel or increase the viscosity of the oil and the method treating mixture of oil and water to herd the oil on the surface of the water.    Action on the merits of claims 6, 8-11, 15, 19, 23-24, 27, 30, 31, 43, 46 and 48-59:  
As stated in the interview with applicant’s representative on May 17 and July 21, 2022, the claims which defined over the Perry reference wherein the specific R groups or the composition includes the water miscible surfactant used with the compound or the methods including the same compounds and R groups or surfactant were allowable over the Perry reference.  Applicant has cancelled claims 1, 2, 7, 12-14, 17-18, 21-22, 26 and 28-29 in order to expedite prosecution.  The claims are now in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771